Citation Nr: 1000504	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to restoration of a rating of 60 percent for 
right total knee replacement.

2.  Entitlement to restoration of a rating of 60 percent for 
left total knee replacement.

3.  Entitlement to a rating in excess of 60 percent for right 
total knee replacement.

4.  Entitlement to a rating in excess of 60 percent for left 
total knee replacement.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
December 1992.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2007 
(revised and corrected by the RO in June 2007) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The November 2006 and October 2008 VA examinations based 
upon which disability ratings of 60 percent each for left and 
right knee total knee replacements were reduced to 30 percent 
each were not adequate to establish that improvement in the 
disabilities had actually occurred, and were not adequate to 
establish that any improvement inferred by the RO reflected 
an improvement under the ordinary conditions of life and 
work.

2.  Under current law and regulations the maximum schedular 
rating for a knee replacement (prosthesis) more than one year 
after implantation is 60 percent and the rating for an 
amputation at the level of the lower 1/3rd of the  thigh is 
60 percent.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent disability 
rating for service-connected right total knee replacement 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 5055 
(2009); Brown v. Brown, 5 Vet. App. 413 (1993).

2.  The criteria for restoration of a 60 percent disability 
rating for service-connected left total knee replacement have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 5055 
(2009); Brown v. Brown, 5 Vet. App. 413 (1993).

3.  The criteria for a rating in excess of 60 percent for 
service-connected right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.68, 4.71a, Diagnostic Codes 5055, 
5162 (2009).

4.  The criteria for a rating in excess of 60 percent for 
service-connected left total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002);  38 
C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.68, 4.71a, Diagnostic 
Codes 5055, 5162 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 73 Fed. Reg. 23353 (as it amends 38 C.F.R. § 
3.159(b)(1), effective May 30, 2008).  Additionally, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  

With respect to the Veteran's appeal for restoration of 
ratings of 60 percent each for left and right total knee 
replacements, the benefits sought are granted in full in 
today's decision.  Thus, no further notice or development is 
needed with respect to the rating restoration claims.

The Board notes that VCAA-complaint notice letters were 
provided to the Veteran August 2008 and October 2008, with 
subsequent adjudication of the claims in both instances.  VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the VCAA notice letters from VA 
explained what type of information and evidence was needed to 
substantiate his claims for a higher rating and also informed 
him of his and VA's respective duties for obtaining evidence.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b). 

With respect to claims for increased ratings in excess of 60 
percent each for the Veteran's left and right total knee 
replacements, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  In 
particular, VA will refrain from providing assistance in 
obtaining evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  See 38 C.F.R § 
3.159(d).  See also VAOPGCPREC 5-2004. 

As is discussed in detail below, the restoration of a 60 
percent rating for each knee represents the maximum schedular 
rating available under the applicable diagnostic code (38 
C.F.R. § 4.71a, Diagnostic Code 5055), and also the maximum 
rating available pursuant to the "amputation rule" set 
forth at 38 C.F.R. § 4.68.  Thus, no higher rating is 
available under the applicable rating code law and there is 
no reasonable possibility that further notice or development 
would result in substantiation of a claim for a higher 
rating.  Accordingly, although the Board concedes, for 
example, that the VA examinations were not adequate for the 
purpose they were used, i.e., reduction of the Veteran's 
ratings for left and right total knee replacements from 60 
percent to 30 percent, there is no reasonable possibility 
that further notice or development would result in a rating 
in excess of 60 percent for either total knee replacement.  
Accordingly, the Board may proceed to final adjudication of 
this appeal with no prejudice to the Veteran's claims. 

In light of the above considerations, the Board finds no 
prejudicial error in proceeding with final appellate 
consideration of the claims on appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 

Analysis of Claims

The appellant argues that the reduction of his service-
connected disability ratings of from 60 percent to 30 percent 
each for the left and right knee total knee replacements, 
effective August 1, 2007, as put into effect by an RO rating 
decision dated in May 2007 (but revised and corrected in June 
2007), was unwarranted.  (See notice of disagreement received 
in June 2007.)  Further, as conveyed through his 
representative in a VA Form 646 dated in October 2009, the 
Veteran contends that a rating of at least 60 percent is 
warranted for each knee.  Although the RO has generally 
adjudicated and developed this matter as an increased rating 
claim, it is evident from the Veteran's June 2007 notice of 
disagreement that the matter appealed also includes 
restoration of the 60 percent ratings that were reduced to 30 
percent by an RO rating decision dated in May 2007 (as 
revised and corrected by a rating decision dated in June 
2007).

Having carefully considered the appellant's contentions in 
light of the record and the applicable law, the Board will 
apply the benefit-of-the-doubt doctrine and the claims for 
restoration of the 60 percent ratings will be granted.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994).  (Under the 
'benefit-of-the-doubt' rule, where there exists 'an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter,' the veteran shall prevail upon 
the issue.) 

However, by application of the "Amputation Rule," as set 
forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent 
is not available for either the left or right knee total knee 
replacement.  Further, the 60 percent rating restored in 
today's decision is the maximum schedular rating available 
under the applicable diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thus, the Board will deny a rating in 
excess of 60 percent each for the left and right knee 
disabilities at issue in this appeal.

Rating of a disability is rendered upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
 
Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the appellant of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  38 
C.F.R. § 3.105(e).

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such 
cases 38 C.F.R. § 3.344(c) states that reexamination 
disclosing improvement will warrant reduction in rating.

The Veteran's right knee prosthesis was accomplished in 
February 2004 and the left knee prosthesis was accomplished 
in August 2004.  As required by 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, the service-connected left and right total knee 
replacements were initially rated as 100 percent disabling 
each.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
in an RO rating decision dated in September 2005 the ratings 
were reduced from 100 percent to 60 percent for the right 
knee effective April 1, 2005, and to 60 for the left knee 
effective October 1, 2005.  Consistent with Diagnostic Code 
5055, the rating reductions were effective more than one year 
after the date of the prosthesis surgeries.  The Veteran did 
not appeal the rating reductions from 100 percent to 60 
percent and the September 2005 RO rating decision is 
therefore final.  See 38 U.S.C.A. § 7105.

With respect to the matter currently on appeal, the Board 
notes that the procedural requirements regarding proper 
notification of the proposed rating reductions from 60 
percent to 30 percent each for right and left knee total knee 
replacements, as established by 38 C.F.R. § 3.105(e), were 
satisfied by a letter sent to the appellant in November 2006.  
This correspondence referred to an accompanying November 2006 
rating decision that detailed all material facts and 
reasoning behind the proposal.  Moreover, the letter apprised 
the appellant that he had 60 days to submit additional 
evidence demonstrating that his current disability evaluation 
should be maintained.  The Board notes that the 60 percent 
ratings for the appellant's left and right knee disabilities 
were in effect from April 1, 2005, for the left knee and 
October 1, 2005, for the right knee, which is less than five 
years for both knees.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
evaluations are not specifically applicable in this appeal.  
See 38 C.F.R. § 3.344(c).

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) are inapplicable in cases such as this one, 
where a rating has been in effect for less than five years, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  A 
rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  Id.

With the foregoing in mind, the Board finds that in the 
present case the rating reductions on appeal were based on a 
November 2006 VA examination that was not sufficiently 
thorough for purposes of establishing a rating reduction.  An 
October 2006 examination request report specifically 
indicates that the claims file was not to be sent to the 
examiner for review, and review of the November 2006 
examination report contains no finding or recitation of 
history to reflect that the claims file was in fact reviewed.  
Thus, the examiner would not have available to him a medical 
history sufficient for determination as to whether the 
Veteran's condition had improved.  Further, the examining 
physician gave no consideration to the matter of whether the 
Veteran's condition had improved; further, on examination, 
the Veteran was noted to still have constant pain in the 
knees and significant limitations on activities in daily 
living.  Thus, the VA examination report did not satisfy 
"the clear requirement that VA rating reductions, as with 
all VA rating decisions, be based upon a review of the entire 
history of the veteran's disability," and was insufficient 
for the RO to achieve a satisfactory  inquiry as to "whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
413, 420-421.  The Board notes that a more recent, October 
2008, VA examination report is characterized by the same 
deficiencies-the claims file was not available for review 
(in the examiner's words, "[m]ilitary medical records were 
not available for review today") and no consideration was 
given to whether the Veteran's condition had in fact 
improved.  To the extent there is any relevant finding, the 
November 2006 report states very generally that there was no 
change and the October 2008 report states that there was no 
change and that the condition was stable.

Based on the foregoing, the Board finds that the November 
2006 and October 2008 VA examinations based upon which 
disability ratings of 60 percent each for left and right knee 
total knee replacements were reduced to 30 percent each were 
not adequate to establish that improvement in the 
disabilities had actually occurred, and were not adequate to 
establish that any improvement inferred by the RO reflected 
an improvement under the ordinary conditions of life and 
work.  Accordingly, the Board finds that restoration of a 
rating of 60 percent for right knee total replacement is 
warranted, and restoration of a rating of 60 percent for left 
knee total replacement is warranted.  Brown v. Brown, 5 Vet. 
App. 413, 420-421; 38 C.F.R. §§ 4.1, 4.2, 4.13.

As to whether a rating in excess of 60 percent is warranted 
for a total knee replacement of the left or right knee, the 
Board's consideration is constrained by two limiting aspects 
of the rating code.  First, the maximum schedular rating for 
a total knee replacement more than one year after 
accomplishment of the prosthesis is 60 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5055, the rating code for 
knee replacement (prosthesis).  Under this rating code, the 
maximum schedular rating for one year after the prosthetic 
replacement is 100 percent; thereafter, the maximum schedular 
rating is 60 percent.  Thus, the rating restored in this 
decision is the maximum rating available under the diagnostic 
code for total knee replacement.  

Second, the Veteran's left and right total knee replacements 
are located in the lower 1/3rd of the Veteran's thighs.  The 
"amputation rule," set forth at 38 C.F.R. § 4.68, provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at that 
elective level, were amputation to be performed.  The 
regulation elaborates that, for example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation under Diagnostic Code 5165.  This 
40 percent rating may be further combined for disabilities 
above the knee but not to exceed the above the knee 
amputation elective level.  See 38 C.F.R. § 4.68.  As the 
disabilities of the left and right knees rated in this appeal 
involve the lower 1/3rd of the Veteran's thighs, the rating 
may not exceed 60 percent for each knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5162 (amputation of the middle or 
lower third of the thigh warrants a disability rating of 60 
percent).  Thus, pursuant the amputation rule, the 
restoration of a 60 percent rating for each total knee 
replacement is a restoration of the maximum schedular rating 
available for the disabilities on appeal.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected left and right total knee replacements.  
The governing norm in such exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  

The combined rating for the disabilities on appeal, as 
restored in this decision, and after application of the 
bilateral factor, is 90 percent.  See 38 C.F.R. §§ 4.25 
(Combined Ratings Table), 4.26 (Bilateral Factor).  The Board 
notes that there is no evidence in the claims file of 
frequent periods of hospitalization for the left and right 
knee total replacements for the rating period on appeal.  
Additionally, there is nothing to show that these problems 
have created marked interference with employment in excess of 
what is contemplated in a combined 90 percent schedular 
rating so as to render impractical the schedular rating 
criteria.  Rather, the symptoms alleged by the Veteran are 
those contained specifically in Diagnostic Code 5055-chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  It is noted in the November 2006 VA 
examination that the Veteran did not require an assistive 
device for ambulation.  The October 2008 VA examiner opined 
that the Veteran's condition moderately affected his ability 
to perform usual occupational and daily living activities.  
Private treatment records generally indicate that the total 
knee replacements were medically successful.  

In sum, the Board finds no exceptional or unusual 
circumstances, beyond what is already contemplated in a very 
substantial combined 90 percent schedular disability rating, 
that would warrant extraschedular consideration.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 

As the preponderance of the evidence is against the claims 
for ratings in excess of 60 percent each for left and right 
total knee replacements, the benefit of the doubt doctrine is 
not for application in resolving this aspect of the Veteran's 
appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).














ORDER

Entitlement to restoration of a rating of 60 percent for 
right total knee replacement is granted.

Entitlement to restoration of a rating of 60 percent for left 
total knee replacement is granted.

Entitlement to a rating in excess of 60 percent for right 
total knee replacement is denied.

Entitlement to a rating in excess of 60 percent for left 
total knee replacement is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


